[Cite as Sager v. Burlington of Geauga Condominium Owners Assn., 2022-Ohio-168.]



               IN THE COURT OF APPEALS OF OHIO
                        ELEVENTH APPELLATE DISTRICT
                              GEAUGA COUNTY

JOHN SAGER,                                        CASE NO. 2021-G-0009

               Plaintiff-Appellant,
                                                   Civil Appeal from the
       -v-                                         Chardon Municipal Court

BURLINGTON OF GEAUGA
CONDOMINIUM OWNERS                                 Trial Court No. 2020 CVI 00682
ASSOCIATION,

               Defendant-Appellee.


                                          OPINION

                                  Decided: January 24, 2022
                                     Judgment: Affirmed


John Sager, pro se, 209 South Oval Drive, Chardon, OH 44024 (Plaintiff-Appellant).

Maria Placanica, 4125 Highlander Parkway, Suite 200, Richfield, OH                  44286 (For
Defendant-Appellee).


CYNTHIA WESTCOTT RICE, J.

        {¶1}    Appellant, John Sager, appeals from the judgment of the Chardon

Municipal Court, adopting the magistrate’s decision which ruled against him in his claim

for property damage and replacement costs. We affirm.

        {¶2}    In the summer of 2018, appellee, Burlington of Geauga Condo Owners

Association, enlisted its management company to hire a contractor to work on

waterproofing the foundation of appellant’s condominium.                    Chagrin Valley Homes

(“CVH”) was hired for the job and work commenced in July 2018. During the project, an
incident occurred where a water line broke and an unspecified amount of water soaked

the immediate area.    Appellant was not home at the time but was alerted by his

neighbor that some water leaked into the residence. Appellant claimed that, during the

project and as a result of the incident, his hot-water tank, heat pump, and washer and

dryer were damaged. He claimed that CVH moved his heat pump improperly thereby

rupturing a copper pipe causing the refrigerant to leak. He additionally asserted the

other appliances were damaged as a result of the water-leak incident because it caused

a buildup of clay to enter the lines. Appellant replaced each appliance and ultimately

filed the underlying lawsuit, seeking $6,000 in damages.

      {¶3}   At trial, appellant presented testimony and submitted four exhibits: a photo

of the project area, two invoices, and a technician’s note. Appellant did not call any

expert(s) or appliance-repair personnel as witnesses. On cross-examination, appellant

admitted he is not an appliance-repair person or technician. And, although appellant

speculated that CVH and, by some apparent agency relationship, appellee were

responsible for the damage to his appliances, he did not produce any evidence either

entity caused the damage. Appellant testified he observed clay buildup in the water line

to his washer and dryer and also observed residual clay at the bottom of his hot-water

tank. He did not, however, introduce competent evidence that the clay was the cause of

the damage to his appliances or that the issue necessitated replacing the same.

      {¶4}   The magistrate ultimately determined that appellant failed to meet his

burden of establishing, by a preponderance of the evidence, that he was entitled to

judgment. The magistrate’s decision included a notice that, in order to assign error on

appeal, appellant must file timely objections required by Civ.R. 53(D)(3)(b). He did not

                                           2

Case No. 2021-G-0009
do so. The trial court subsequently adopted the magistrate’s decision. Appellant now

appeals, pro se, assigning the following error:

       {¶5}   “The court committed error in granting in favor of defendants-appellees

Burlington of Geauga Condominium Owners Association against plaintiff John C Sager

claiming there was no burden of proof damages to a heat pump located at 209 S Oval

Dr, was caused by flooding from broken water main.” (Sic throughout).

       {¶6}   Initially, appellant failed to object to the magistrate’s decision, despite

being placed on notice of the necessity for filing objections to preserve ordinary review.

With respect to matters referred to a magistrate, Civ.R. 53(D)(3)(b)(iv) states that

“[e]xcept for a claim of plain error, a party shall not assign as error on appeal the court’s

adoption of any factual finding or legal conclusion * * * unless the party has objected to

that finding or conclusion as required by Civ.R. 53(D)(3)(b).” “If no timely objections are

filed, the court may adopt a magistrate’s decision, unless it determines that there is an

error of law or other defect evident on the face of the magistrate’s decision.” Civ.R.

53(D)(4)(c). “An objection to a magistrate’s decision shall be specific and state with

particularity all grounds for objection.” Civ.R. 53(D)(3)(b)(ii). Because appellant failed to

object to the magistrate’s findings and conclusions, we will consider only whether plain

error occurred.

       {¶7}   The plain error doctrine in civil cases applies only in the “extremely rare

case involving exceptional circumstances where error, to which no objection was made

at the trial court, seriously affects the basic fairness, integrity, or public reputation of the

judicial process, thereby challenging the legitimacy of the underlying judicial process

itself.” Goldfuss v. Davidson, 79 Ohio St.3d 116, syllabus (1997). The doctrine

                                               3

Case No. 2021-G-0009
implicates errors that are “obvious and prejudicial although neither objected to nor

affirmatively waived which, if permitted, would have a material adverse affect on the

character and public confidence in judicial proceedings.” Schade v. Carnegie Body Co.,

70 Ohio St.2d 207, 209 (1982). There is no error in this matter, let alone plain error.

       {¶8}    Appellant appears to argue that the technician’s note, which indicated the

heat pump should be replaced due to damage it allegedly sustained during the

waterproofing project, was not considered by the magistrate. Moreover, he claims the

magistrate erred in concluding he lacked evidence of causation relating to damage to

his appliances. We do not agree.

       {¶9}    The magistrate specifically stated he considered appellant’s exhibits,

which included the technician’s note.       Further, even though appellant may have

sustained damage to his appliances as a result of the waterproofing project, he failed to

adduce evidence, beyond his personal testimony, that the work performed by CVH

caused the damage.

       {¶10}    Even though the matter was tried in small claims, appellant was required

to establish, by a preponderance of the evidence, that appellee’s acts or omissions

caused damage to his appliances such that they had to be replaced. Appellant offered

testimony regarding his belief that CVH’s actions (or occurrences flowing from its

actions) may have damaged his property. Still, this does not prove appellee is the party

responsible for any damages appellant may have sustained due to CVH’s actions.

       {¶11} Additionally, the magistrate was not required to accept appellant’s ipse

dixit testimony regarding the cause of the alleged damage or appellant’s testimony that

the appliances required replacement due to the alleged damage purportedly ascribed to

                                             4

Case No. 2021-G-0009
CVH’s, and by unestablished implication, appellee’s, actions. In effect, appellant failed

to meet his burden of proof that appellee, let alone CVH, was the proximate cause of

the damages he allegedly sustained. Accordingly, we conclude the trial court did not err

in adopting the magistrate’s decision.

      {¶12} Appellant’s assignment of error is without merit.

      {¶13} For the reasons discussed in this opinion, the judgment of the Chardon

Municipal Court is affirmed.



MARY JANE TRAPP, J.,

MATT LYNCH, J.,

concur.




                                           5

Case No. 2021-G-0009